DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 in the reply filed on 10 March 2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,984,854 (Ishikawa et al.) in view of U.S. Patent Application Publication No. 2010/0121131 (Mathes).
Regarding claim 1, Ishikawa et al. teaches a pulsed electro-magnetic field (PEMF) stimulation apparatus for treatment of benign prostatic hyperplasia (BPH) (The PEMF apparatus of Ishikawa et al. therapeutically targets the lower body, including the pelvic area, col. 2, lines 53-67; Figure 5A. Accordingly, the apparatus of Ishikawa et al. is capable of treating BPH.) the apparatus comprising: an applicator (Figure 5A, mat, 23), comprising: a first coil (Figure 5A, coil, 21) provided to the applicator (23) (col. 6, lines 39-43); and a controller (Figure 3, switching control means, 17) coupled to the first coil (21) and configured to periodically switch directions of an electric current in the first coil (21) during a treatment regimen (col. 5, lines 1-30; switching control circuit 17 facilitates adjusting and control of coil stimulation parameters, including producing bipolar pulses, col. 5, line 60-col. 6, line 12). Ishikawa et al. does not teach the apparatus includes a double pole double throw switch coupled to the first coil that is actuated by the controller to periodically switch directions of the current in the coil.
However, Mathes teaches a pulsed electro-magnetic field (PEMF) stimulation apparatus for treatment of benign prostatic hyperplasia (BPH) (The PEMF apparatus is capable of being placed in relative a patient for treatment of BPH, abstract), comprising: an applicator, comprising: a first coil (Figure 2, electromagnet, 34) provided to the applicator ([0021]; [0033]-[0034]); and a double pole double throw switch coupled to the first coil (34) configured to be actuated by a controller (Figure 2, controller, 50) to 
Regarding claim 2, Ishikawa et al. in view of Mathes teaches all the limitations of claim 1. Ishikawa teaches the applicator (23) is configured as a seat cushion that can be sat upon by a patient during the treatment regimen (Figure 5A; col. 6, lines 39-43).
Regarding claims 3 and 4, Ishikawa et al. in view of Mathes teaches all the limitations of claim 1. Ishikawa teaches a second coil (21) disposed adjacent to the first coil (21) to define a first linear axis between the first and second coils (see Figure 5B); and further comprising a third coil (21) and a fourth coil (21) provided to the applicator (23), wherein the third and fourth coils (21) define a second linear axis between the third and fourth coils (21), wherein the second linear axis is perpendicular to the first linear axis (see annotated Figure 5B; col. 6, lines 39-43).

    PNG
    media_image1.png
    244
    549
    media_image1.png
    Greyscale

Regarding claim 7, Ishikawa et al. in view of Mathes teaches all the limitations of claim 1. Ishikawa teaches the applicator (23) is configured as a cushion that defines a central channel in which the first coil (21) is disposed (col. 6, lines 40-43).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,984,854 (Ishikawa et al.) in view of U.S. Patent Application  as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0172653 (Chornensky et al.).
Regarding claim 5, Ishikawa et al. in view of Mathes teaches all the limitations of claim 1. Ishikawa et al. and Mathes do not teach the apparatus comprises a free wheel diode connected parallel to the first coil.
However, Chornensky et al. teaches a pulsed electro-magnetic (PEMF) stimulation apparatus for treatment of benign prostatic hyperplasia (BPH) (The PEMF apparatus is capable of being placed in relative a patient for treatment of BPH, abstract), the apparatus comprising: an applicator comprising a coil (Figure 9, coil, 901) ([0108]); and a controller (Figure 9, controller, 904) coupled to the coil (901) configured to direct electric current in the coil (901) during a treatment regimen ([0108]-[0109]); and comprising a free wheel diode (Figure 9, free wheel diode, 902) connected parallel to the coil (904) ([0027]; [0030]; [0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishikawa et al. and Mathes to include a free wheel diode connected parallel to the coil as taught by Chornensky et al., because Chornensky et al. teaches providing a free wheel diode connected in parallel to the coil protects “the circuitry from the high voltage surge which is created by the interruption of the current in the coil” at the end of a pulse ([0105]; [0126]).
Regarding claim 6, Ishikawa et al. in view of Mathes teaches all the limitations of claim 1. Ishikawa et al. and Mathes do not teach the first coil comprises several turns of wire that are embedded within a ceramic pad.
Figure 8, coil, 801) ([0103]); and a controller coupled to the coil (801) configured to direct electric current in the coil (801) during a treatment regimen, wherein the first coil comprises several turns of wire that are embedded within a ceramic pad (coil made of turns of wires, [0027] and [0102; coil embedded in ceramic: [0102]-[0105]; controller, [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishikawa et al. and Mathes such that the coil includes several turns of wire embedded in a ceramic pad as taught by Chornensky et al., because Chornensky et al. teaches providing such a wire coil embedded in a ceramic pad provides heating to the targeted area of the patient in addition to magnetic stimulation as the ceramic pad receives and conducts heat generated by the coil to improve therapeutic efficacy ([0101]-[0102]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,984,854 (Ishikawa et al.) in view of U.S. Patent Application Publication No. 2010/0121131 (Mathes) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0030761 (Butters et al.).
Regarding claim 8, Ishikawa et al. in view of Mathes teaches all the limitations of claim 1. Ishikawa et al. does not teach the controller includes a display screen and an on/off actuator.
Figure 2, coil, 202) provided to the applicator ([0025]-[0027]); and a controller (Figure 2, controller, 104) coupled to the coil (202) and configured to direct electric current in the coil (202) during a treatment regimen, wherein the controller (104) includes a display screen (Figure 13, LCD screen, 1304) and an on/off actuator ([0039]; [0051]-[0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Ishikawa et al. and Mathes to include a display screen and an on/off actuator as taught by Butters et al., because Butters et al. teaches providing a display screen delivers information to the user including operation status, error messages, or instructions, and providing an on/off actuator enables patients to “selectively switch on and off their therapy if needed” ([0052]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,418,345 (Tepper) teaches a PEMF apparatus comprising a cushion applicator including at least one coil (Figure 1A; abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791